Title: From John Adams to Perez Morton, 15 September 1788
From: Adams, John
To: Morton, Perez


          
            Sir
            Braintree Sept: 15th 1788.
          
          On saturday night, I received your letter of the tenth of this month, and with it a letter inclosed to you from his excellency Mr Bowdoin of the same date. The late misfortune in a family for which from my earliest infancy, I have entertained a particular respect, the charges and suspicions against you, for whom I have long had a particular regard, have affected me so very sensibly, that I could wish to avoid so painful an examination, as that to which you invite me. But as Mr and Mrs Apthorp have agreed with you in the choice, and you have done me the honor to join me with a gentleman in whose justice and humanity as well as judgment, I have an entire confidence, I will not hesitate to accept the trust: Hoping that the late misfortune may be alleviated, and the happiness of the two families promoted, by such an investigation as you propose—
          I cannot however conclude without concurring with Mr Bowdoin in his advice, “that the parties with a spirit of candor and mutual condescention, and without exterior aid, will endeavor to reestablish the harmony and good will that once so happily subsisted between them”
          Mr Bowdoins letter, and a copy of this I shall convey as you desire to Mr Apthorp. I have the honor / to be Sir your most obedient, humble servant.
        